— In an action to recover damages for personal injuries, etc., the defendants appeal from a judgment of the Supreme Court, Suffolk County (DiNoto, J.), entered March 23, 1987, which, upon a jury verdict, is against them and in favor of the plaintiff Gertrude Lerman in the principal sum of $177,350, and in favor of the plaintiff Martin Lerman in the principal sum of $15,000.
Ordered that the judgment is modified, on the facts and as an exercise of discretion, and a new trial is granted only on the issue of damages to Gertrude Lerman unless within 30 days after service upon her of a copy of this decision and order, together with notice of entry, she shall serve and file in the office of the Clerk of the Supreme Court, Suffolk County, a written stipulation consenting to reduce the damages awarded to her to $55,000, and to the entry of an amended judgment accordingly; as so modified the judgment is affirmed, without costs or disbursements. In the event that the plaintiff Gertrude Lerman so stipulates, then the judgment as to her, as so reduced and amended, is affirmed, without costs or disbursements.
As a result of a motor vehicle accident, the plaintiff Gertrude Lerman sustained a sprain of the cervical spine and neck, an acute sprain of the dorsal spine, and soft tissue injuries. Although she still experiences pain and suffers from a restricted range of motion, she is nevertheless able to perform most of her normal daily activities. Based on the foregoing, we find that the award was excessive to the extent indicated (see, Gleissner v LoPresti, 135 AD2d 494; Penny v Shubinsky, 131 AD2d 556). Mangano, J. P., Bracken, Kunzeman and Balletta, JJ., concur.